Citation Nr: 0911232	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-25 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected post operative, right inguinal hernia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected tender scar associated with 
service-connected post operative, right inguinal hernia.

3.  Entitlement to service connection for post operative 
umbilical hernia associated with service-connected post 
operative, right inguinal hernia.

4.  Entitlement to service connection for a penile disorder.

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
post operative, right inguinal hernia.

6.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected post 
operative, right inguinal hernia.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of head surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Cleveland, 
Ohio.  An August 2005 rating decision granted the Veteran's 
claims of entitlement to service connection for post 
operative, right inguinal hernia, and tender scar associated 
with post operative, right inguinal hernia.  The August 2005 
rating decision assigned the Veteran's post operative, right 
inguinal hernia a noncompensable disability rating, and 
tender scar associated with service-connected post operative, 
right inguinal hernia a 10 percent disability rating, each 
effective December 23, 2004.  The August 2005 rating decision 
also denied the Veteran's claims of entitlement to service 
connection for post operative umbilical hernia; a  penile 
disorder; erectile dysfunction, to include as secondary to 
service-connected post operative, right inguinal hernia; and 
a low back disorder, to include as secondary to post 
operative, right inguinal hernia.  An October 2005 rating 
decision denied the claim of entitlement to compensation 
under 38 U.S.C. § 1151 for residuals of head surgery.

In October 2008, the Veteran had been scheduled to appear at 
a personal hearing over which a Veterans Law Judge of the 
Board would have presided while at the RO.  However, he did 
not report to the hearing, and has not provided an 
explanation for his absence.  As such, the Veteran's request 
for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 
(2008).


FINDINGS OF FACT

1.  The Veteran's service-connected post operative, right 
inguinal hernia is not manifested by post operative 
recurrence, easily reducible and well-supported by a truss or 
belt. 

2.  The Veteran's service-connected tender scar associated 
with service-connected post operative, right inguinal hernia 
is manifested by a well-healed 3.0 centimeter by 0.3 
centimeter superficial scar, painful on examination; without 
evidence of limitation of function.

3.  The most probative medical evidence of record does not 
support a link between the Veteran's post operative umbilical 
hernia and his period of service, or his service-connected 
post operative, right inguinal hernia.

4.  The Veteran has not shown a diagnosis of a penile 
disorder.

5.  The most probative medical evidence of record does not 
support a link between the Veteran's erectile dysfunction and 
his period of service, or his service-connected post 
operative, right inguinal hernia.

6.  The most probative medical evidence of record does not 
support a link between the Veteran's low back pain and his 
period of service, or his service-connected post operative, 
right inguinal hernia.

7.  The most probative medical evidence of record does not 
support the conclusion that the proximate cause of the 
Veteran's residuals, head surgery, specifically headaches, 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
disability rating for service-connected post operative, right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R.            
Part 4, §§ 3.321(b)(1), 4.17, 4.114, Diagnostic Code 7338 
(2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for a tender scar associated with service-
connected post operative, right inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. Part 4, §§ 3.321(b)(1), 4.7, 4.118, 
Diagnostic Codes 7800 to 7805 (2008).

3.  Post operative umbilical hernia was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

4.  The claim of entitlement to service connection for a 
penile disorder must be denied under the law.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

5.  Erectile dysfunction was not incurred in or aggravated by 
service, or shown to be proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

6.  A low back disorder was not incurred in or aggravated by 
service, or shown to be proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

7.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of head surgery, have not been met. 38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veteran's claims of entitlement to an initial compensable 
disability rating for his service-connected post operative, 
right inguinal hernia, and an initial disability rating in 
excess of 10 percent for his service-connected tender scar 
associated with service-connected post operative, right 
inguinal hernia arise from his disagreement with the initial 
evaluations assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In March 2005, before the initial adjudication of the claims, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

The appellant was notified of the information necessary to 
substantiate his 38 U.S.C.A. § 1151 claim by correspondence 
dated in August 2005.  This letter informed the appellant of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain. In those letters, the RO informed the appellant 
about what was needed to establish entitlement to 38 U.S.C.A. 
§ 1151 benefits.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

A July 2006 addition to the Supplemental Statement of the 
Case also informed the Veteran regarding the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman, 19 Vet. App. at 473.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for post operative umbilical hernia, penile 
condition, erectile dysfunction associated with post 
operative, right inguinal hernia, and low back pain 
associated with post operative, right inguinal hernia, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  Id.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations in August 2005 and 
April 2007, and specific opinions as to his claims were 
obtained.  

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Disability Ratings

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).



Increased Rating - Post Operative, Right Inguinal Hernia

The Veteran has generally asserted by this appeal that he 
warrants an initial compensable disability rating for his 
service-connected post operative, right inguinal hernia.  
However, the Veteran has not provided any reasoned argument, 
or medical evidence, as to why such an increase would be 
warranted.

Service connection is in effect for post operative, right 
inguinal hernia, with an initial noncompensable disability 
rating, effective December 23, 2004, the date of service 
connection, under Diagnostic Code 7338, pertaining to 
inguinal hernia.  38 C.F.R. § 4.114, DC 7338 (2008).

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or where it is not operated, 
but remediable.  A 10 percent rating is warranted under 
Diagnostic Code 7338 where there is postoperative recurrence 
of the hernia that is easily reducible and well supported by 
truss or belt.  

On VA examination in August 2005, the Veteran complained of a 
pulling sensation in the right groin if he does any type of 
lifting.  The examiner noted the Veteran's surgical history 
as to his right inguinal hernia, umbilical hernia, and 
gunshot wounds.  Physical examination revealed small amounts 
of tenderness into the right inguinal canal, without hernia.  

On VA examination in April 2007, the Veteran reported 
episodic chest pain over the past two or three years, chronic 
abdominal pain, chronic nausea, heartburn one or two times 
each week, alternating constipation and diarrhea, with blood 
seen on toilet paper, fevers, chills, and night sweats.  The 
examiner noted that the Veteran was a suboptimal historian, 
and responded positively to all questions asked with review 
of systems.  The examiner noted the Veteran's surgical 
history as to his right inguinal hernia, and noted that the 
Veteran appeared to have good results with the surgery, and 
that the wound healed without incident, to include 
infections.  

Physical examination was negative for inguinal hernia.  The 
Veteran reported that he does not use a truss or belt, but 
that he does use an abdominal binder.  The examiner stated 
that it was important to note that the use of the abdominal 
binder is for a ventral hernia, related to the Veteran's 
prior history of multiple abdominal surgeries subsequent to 
gunshot wounds.  The examiner stated that the use of the 
abdominal binder has no relationship whatsoever to the 
Veteran's service-connected post operative, right inguinal 
hernia.  

Physical examination of the abdomen revealed diffuse 
abdominal tenderness, bowel sounds in all four quadrants of 
the abdomen, no guarding, rigidity, or rebound tenderness, a 
large vertical incision scar, and multiple abdominal scars.  
The Veteran was diagnosed with residuals of right inguinal 
herniography.

There is no medical evidence of record indicating 
postoperative recurrence of the hernia that is easily 
reducible and well supported by truss or belt, as is required 
for a compensable disability rating under Diagnostic Code 
7338.  38 C.F.R. § 4.114, Diagnostic Code 7338.  As there are 
no other rating criteria applicable to the Veteran's post 
operative, right inguinal hernia, the Board finds that he is 
not entitled to an initial compensable disability rating.

In sum, the Board finds that the Veteran's post operative, 
right inguinal hernia has warranted a noncompensable 
disabling rating since the effective date of service 
connection.  The Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. at 119; Hart, 21 
Vet. App. at 505.  However, there are not other applicable 
rating criteria that provide for a compensable disability.  
The preponderance of the evidence is against the claim of 
entitlement to an initial compensable disability rating for 
service-connected post operative, right inguinal hernia, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, 1 Vet. App. at 49.

Increased Rating - Scar Associated With Post Operative, Right 
Inguinal Hernia

The Veteran has generally asserted by this appeal that he 
warrants an initial disability rating in excess of 10 percent 
for his service-connected tender scar associated with post 
operative, right inguinal hernia.  However, the Veteran has 
not provided any reasoned argument, or medical evidence, as 
to why such an increase would be warranted.

The Veteran's scar has been rated as initially 10 percent 
disabling under Diagnostic Code 7804, which pertains to 
stable superficial scars.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).  Diagnostic Code 7804 provides for a single 
maximum 10 percent rating where superficial scars are painful 
on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 
note associated with Diagnostic Code 7804 specifies that 
superficial scars are not those associated with underlying 
soft tissue damage.

In addressing the applicability of other rating criteria 
pertaining to scars, the Board finds that Diagnostic Code 
7800 is not applicable, as the Veteran's scar does not affect 
his head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2008).  Similarly, Diagnostic Codes 7801 and 7802 are 
not applicable, as the Veteran's scar does not exceed an area 
of 6 inches.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 
(2008).  Diagnostic Code 7803 is not applicable as the 
Veteran's scar was determined to be stable on VA examination 
in April 2007.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).  Finally, Diagnostic Code 7805 is not applicable as 
the Veteran has not exhibited limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

On VA examination in August 2005, the Veteran reported some 
tenderness over the scar area of the right inguinal hernia.  
The examiner noted that such pain was very difficult to 
visualize.  The Veteran was diagnosed with residuals of right 
inguinal hernia repair.

On VA examination in April 2007, the Veteran reported a 
painful, tender scar of the right inguinal area, without 
itching.  The examiner noted that such scar was noted on 
examination, and was barely visible to the naked eye.  The 
examiner noted that the Veteran underwent hernia surgery 
while in the military and that the wound healed without 
complications, to include infections.  Physical examination 
revealed a stable scar at the right inguinal area, measured 
at 3.0 by 0.3 centimeters, without frequent loss of covering 
of the skin, such as ulceration or breakdown, and with pain, 
reported on palpation.  There was no adherence to underlying 
tissue noted, and no limitation of function or other 
limitation of motion caused by the scar.  

The examiner commented upon the Veteran's reports of pain as 
to his multiple well-healed surgical sites.  The examiner 
stated that the Veteran's claims file indicates that he has 
developed a chronic pain problem at almost every well-healed 
surgical incision on his body.  The Veteran was diagnosed 
with a number of related conditions, including pain 
magnification, secondary to depression and narcotic 
dependence.

In an addendum dated in June 2008, the examiner that 
conducted the April 2007 VA examination detailed above stated 
that the pain reported at surgical sites is a manifestation 
of the Veteran's psychiatric disorder.  The examiner stated 
that such pain and discomfort are not only magnified by the 
Veteran's depression, but also by his almost daily use of 
narcotics.  The examiner stated that such daily use of 
narcotics suppresses the Veteran's endorphin system for pain 
relief, leaving him unprotected from pain once the narcotic 
wears off.  

Despite medical evidence of record that the Veteran's report 
of pain to palpation of his tender scar associated with 
service-connected post operative, right inguinal hernia may 
not be entirely credible; the Board finds that he is entitled 
to an initial 10 percent disability rating for the scar, 
under Diagnostic Code 7804.  As there are no other rating 
criteria applicable to the Veteran's scar, the Board finds 
that he is not entitled to an initial disability rating in 
excess of 10 percent.

In sum, the Board finds that the Veteran's scar has been 10 
percent disabling since the effective date of service 
connection.  The Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. at 119; Hart, 21 
Vet. App. at 505.  However, there are no other applicable 
rating criteria that provide for a disability rating in 
excess of 10 percent.  The preponderance of the evidence is 
against the claim of entitlement to an initial disability 
rating in excess of 10 percent for service-connected tender 
scar associated with post operative, right inguinal hernia, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, 1 Vet. App. at 49.

Increased Rating - Conclusion

Lastly, in reaching this decision, as to both of the 
Veteran's claims, entitlement to an initial compensable 
disability rating for service-connected post operative, right 
inguinal hernia, and an initial disability rating in excess 
of 10 percent for service-connected tender scar associated 
with post operative, right inguinal hernia, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath, 1 Vet. App. at 593, including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, there has been no 
assertion or showing by the appellant that his service-
connected disabilities have necessitated frequent periods of 
hospitalization.  While the appellant may assert that his 
disabilities have interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, such as arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  The Veteran's post operative 
umbilical hernia, penile disorder, erectile dysfunction, and 
low back pain, however, are not disabilities for which 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1131, 1133 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310. The 
regulation which governs service connection on the basis of 
aggravation was revised, effective in October 2006.  However, 
since the claim underlying this appeal was submitted prior to 
that date, the prior version of 38 C.F.R. § 3.310 applies.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service Connection - Post Operative Umbilical Hernia

The Veteran asserts that the surgery he underwent for his 
right inguinal hernia weakened his stomach area and produced 
a ventral, or umbilical, hernia.  The Veteran denies that his 
post-service gunshot wounds, and subsequent surgeries, would 
have any effect in causing the present disability of post 
operative umbilical hernia.  

The Veteran's service treatment records are silent for 
symptoms associated with an umbilical hernia.

Private treatment records dated in May 1992 indicate that the 
Veteran presented for emergency care subsequent to multiple 
gunshot wounds, one of which was to the right lower quadrant 
of the abdomen.  The Veteran complained of abdominal pain.  
Physical examination revealed severe tenderness to the 
abdomen.  The Veteran underwent emergency surgery and an 
exploratory laparotomy was performed of the diaphragm, left 
lobe of the liver, pancreas, lesser omentum, proximal 
jejunum, and retroperitoneum.  Such areas were repaired and 
multiple drains were left in the abdomen.  It appears that 
the Veteran experienced complications and required additional 
surgery to the bowel.  The Veteran's final diagnoses were 
gunshot wound to the abdomen with perforation of the left 
diaphragm, left lobe of the liver, pancreas, proximal jejunal 
and left retroperitoneum, episode of massive postoperative 
hemorrhage requiring repeat laparotomy, ischemic bowel 
requiring partial resection, gunshot wound through the right 
lower quadrant abdominal wall through and through, and an 
intra-abdominal infection.   

Private treatment records dated in September 1995 indicate 
that the Veteran underwent herniography subsequent to his 
diagnosis of umbilical hernia.  The Veteran's past medical 
history, to include status post hernia repair, exploratory 
laparotomy resulting in liver laceration, small bowel 
resection, pancreatic injury, and pancreatic insufficiency, 
was noted.

Additional private treatment records dated in September 1995 
indicate that the Veteran underwent a partial small bowel 
obstruction, secondary to umbilical hernia repair.  

VA treatment records dated in July 2004 indicate that the 
Veteran reported pain and discomfort around the umbilical 
area.

VA treatment records dated in January 2005 indicate that the 
Veteran reported  chronic crampy abdominal pain.  Physical 
examination revealed a soft, slightly distended abdomen with 
multiple scars, all healed.  The Veteran exhibited positive 
bowel sounds and tenderness to palpation at the left lower 
quadrant.  The Veteran underwent exploratory laparotomy and 
massive adhesions and an extremely dilated jejunum were 
found.  The Veteran was diagnosed with chronic partial small 
bowel obstruction, likely related to adhesions from previous 
extensive abdominal operations, and also possibly related to 
stricture at the old jejunostomy site.  

VA treatment records dated in December 2006 indicate that the 
Veteran reported  periumbilical pain.  Physical examination 
revealed tenderness between an incisional line and jejunum 
scar, and an increasing, symmetrical, bulging of abdomen with 
lifting of the head, with no reducible mass.  The Veteran was 
diagnosed with abdominal pain in the left lower quadrant, 
periumbillically, worse after eating, with noticeable bulge.  

VA treatment records dated in March 2007 indicate that the 
Veteran reported chronic abdominal pain.  Physical 
examination revealed a soft, non-distended abdomen, with 
positive bowel sounds, point tenderness over umbilicus and 
jejunostomy site scar, and possible tiny hernias at these 
sites.  

On VA examination in April 2007 for the Veteran's service-
connected post operative, right inguinal hernia, the examiner 
provided the additional diagnosis of ventral hernia, 
secondary to previous gunshot wounds and abdominal surgeries.  
The examiner stated that the Veteran's ventral hernia has no 
relationship whatsoever to the Veteran's service-connected 
post operative, right inguinal hernia. 

There is no evidence of record that the Veteran's private or 
VA treatment providers related the Veteran's umbilical hernia 
to his period of service, or his service-connected post 
operative, right inguinal hernia.  There is no evidence of 
record that the Veteran's private treatment providers 
determined that the Veteran's previous surgery for a right 
inguinal hernia weakened his stomach area and produced a 
ventral, or umbilical, hernia.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich, 104 F. 3d at 1328; Rabideau, 
2 Vet. App. at 141.  In this case, as discussed above, the 
weight of the evidence is against such finding.  Thus, 
service connection for post operative umbilical hernia 
associated with service-connected post operative, right 
inguinal hernia, is not warranted.

The Veteran has attributed his post operative umbilical 
hernia to his service-connected post operative, right 
inguinal hernia.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Thus, the Veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that the Veteran's post operative umbilical hernia 
is related to his period of service, or related to or 
aggravated by his service-connected post operative, right 
inguinal hernia.  Because there is no competent evidence 
demonstrating that the Veteran's post operative umbilical 
hernia is related to service, or his service-connected post 
operative, right inguinal hernia, service connection in this 
case on a direct basis, or on a secondary basis, is not 
warranted.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for post operative 
umbilical hernia associated with service-connected post 
operative, right inguinal hernia, the "benefit of the doubt" 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.

Service Connection - Penile Disorder

The Veteran has generally asserted by this appeal that he 
warrants service connection for a penile disorder.  However, 
the Veteran has not provided any reasoned argument, or 
medical evidence, as to why service connection for such would 
be warranted.

VA treatment records are silent for complaint, treatment, or 
diagnosis of any penile disorder, to include discharge.

On VA examination in August 2005, the Veteran underwent 
examination of the genitalia.  Normal genitalia was noted, 
without penile discharge.  

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1131 (West 2002). Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C. § 1131.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, there is no current medical evidence showing a 
diagnosis of a penile disorder, to include any condition 
relating to discharge.  As there is no evidence establishing 
a current diagnosis of a penile disorder, there cannot be a 
discussion as to whether there exists a medical nexus between 
military service and a penile condition.  Thus, service 
connection for same is not warranted.

As a threshold matter, per 38 U.S.C.A. § 1131, since the 
Veteran does not have a disability for which service 
connection can be granted, the claim of entitlement to 
service connection for a penile condition must be denied by 
operation of law.  

Service Connection - Erectile Dysfunction, To Include 
As Secondary To Service-Connected Post Operative, Right 
Inguinal Hernia

The Veteran has generally asserted by this appeal that he 
warrants service connection for erectile dysfunction 
associated with his service-connected post operative, right 
inguinal hernia.  However, he has not provided any reasoned 
argument, or medical evidence, as to why service connection 
for such would be warranted.

The Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of erectile dysfunction.

VA treatment records dated in May 2005 indicate that the 
Veteran reported impotency.  The physician noted that 
subsequent to normal laboratory results, prescription 
medication for the Veteran's impotency would be appropriate.  

In an effort to determine whether the Veteran's erectile 
dysfunction in this case was caused or aggravated by his 
service-connected post operative, right inguinal hernia, VA 
obtained an opinion in August 2005 addressing this question.  

On VA examination in August 2005, the Veteran underwent 
examination of the genitalia.  Normal genitalia was noted.  
The Veteran exhibited normal anatomy, without tenderness of 
the testicles.  The examiner opined that the Veteran's 
erectile dysfunction was not related to his service-connected 
post operative, right inguinal hernia, but more likely 
related to his history of extensive surgery, subsequent to 
his gunshot wounds.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich, 104 F. 3d at 1328; Rabideau, 
2 Vet. App. at 141.  In this case, as discussed above, the 
weight of the evidence is against such finding.  Thus, 
service connection for erectile dysfunction associated with 
service-connected post operative, right inguinal hernia, is 
not warranted.

The Veteran has attributed his erectile dysfunction to his 
service-connected post operative, right inguinal hernia.  
However, as a layperson, the Veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain, 11 Vet. App. at 124; Routen, 10 Vet. 
App. at 183; Espiritu, 2 Vet. App. at 492.  Thus, his lay 
assertions are not competent or sufficient.  Jandreau, 492 
F.3d at 1372.

In sum, the weight of the credible evidence does not 
establish that the Veteran's erectile dysfunction is related 
to his period of service, or related to or aggravated by his 
service-connected post operative, right inguinal hernia.  
Because there is no competent evidence demonstrating that the 
Veteran's erectile dysfunction is related to service, or his 
service-connected post operative, right inguinal hernia, 
service connection in this case on a direct basis, or on a 
secondary basis, is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for erectile 
dysfunction associated with service-connected post operative, 
right inguinal hernia, the "benefit of the doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.

Service Connection - Low Back Disorder, To Include
 As Secondary To Service-Connected Post Operative, Right 
Inguinal Hernia

The Veteran has generally asserted by this appeal that he 
warrants service connection for a low back disorder, to 
include as secondary to the service-connected post operative, 
right inguinal hernia.  However, he has not provided any 
reasoned argument, or medical evidence, as to why service 
connection for such would be warranted.

Report of Medical Examination dated in April 1981 is silent 
for any abnormality of the spine.  Report of Medical History, 
dated at that time, is silent for any recurrent back pain.  

Service treatment records dated in June 1982 indicate that 
the Veteran reported  lower back pain, following bending.  
The Veteran denied any radiation of pain.  Range of motion 
was within normal limits, without spasm.  The Veteran was 
diagnosed with low back strain, and treated with medication 
and heat.  

Report of Medical Examination dated in May 1984 is silent for 
any abnormality of the spine.  Report of Medical History 
dated at that time, completed by the Veteran, is silent for 
any recurrent back pain.  

Report of Medical Examination dated in July 1985 is silent 
for any abnormality of the spine.  

Report of Medical Examination dated in March 1987 is silent 
for any abnormality of the spine.  Report of Medical History 
dated at that time, completed by the Veteran, indicates a 
history of recurrent back pain.  

Service treatment records dated in December 1989 indicate 
that the Veteran reported pain in the upper back.  The 
Veteran exhibited relaxed muscles, tender to the touch.  The 
Veteran was diagnosed with muscle strain.  

While the Veteran's service treatment records indicate that 
the Veteran reported  back pain on two occasions, and 
reported a history of same on one occasion, there is not a 
combination of manifestations sufficient to identify a 
disease entity.  Thus, chronicity in service has not been 
established for a low back disorder, and a showing of 
continuity of symptoms after discharge is required to support 
the Veteran's claim of entitlement to service connection for 
a low back disorder on a direct basis.  38 C.F.R. § 3.303(b).

Subsequent to service, VA outpatient treatment records dated 
in August 1994 indicate that the Veteran underwent X-ray 
examination of his lumbosacral spine which revealed a rather 
large, blunted bullet fragment measuring one and one-half 
centimeters in length and twelve millimeters in diameter, 
situated posterior to the L3, very slightly to the left of 
the midline.  Smaller metallic fragments were noted, in the 
lower right abdomen, anterior to the body of L4 and L5, and 
lateral to level of L4.  Numerous surgical clips were noted, 
in the lower midline, anteriorly, and extending upwards 
towards the left upper quadrant from the level of L4.  The 
lumbar spine showed no evidence of arthritic changes and the 
disk spaces were normal.  Very mild scoliosis to the upper 
lumbar spine to the right was noted.  

VA treatment records dated in January 2001 indicate that X-
rays of the lumbosacral spine revealed no acute fracture or 
subluxation.  A bullet was noted, overlying the L3-4 
intervertebral disk space, posteriorly.  Multiple surgical 
clips were noted to the left of L3.  Minimal narrowing of the 
L5-S1 intervertebral disk spaces, posteriorly, was noted.  
The visualized pedicles and transverse processes were 
preserved.  The Veteran was diagnosed with minimal narrowing 
of the L5-S1 intervertebral disk space, posteriorly, status 
post gunshot wound, without acute abnormality.  

VA treatment records dated in February 2001 indicate that the 
Veteran reported  chronic back pain.  The examiner noted that 
the history of the current condition was that of gunshot 
wounds.  The Veteran described his pain as aching and 
throbbing, but sometimes sharp and shooting.  The Veteran 
rated his pain at five, on a ten-point pain scale.  The 
Veteran reported that his pain would increase with cold 
weather, sitting more than 20 minutes, lifting, and standing 
more than 20 minutes.  The pain would decrease with hot 
baths, medication, heat, and rest. 

VA treatment records dated in March 2001 indicate that the 
Veteran reported spasms of pain in the left side of his back, 
despite prescription pain medication taken over the past 
three or four days.  The Veteran reported that four days 
prior to this instance of treatment, he fell from a height at 
the workplace.  The Veteran reported that he was working as a 
carpenter.  The diagnosis was back muscle myalgia.  

Additional VA treatment records dated in March 2001 indicate 
that the Veteran reported an exacerbation of left-side flank 
pain which radiated to the mid-lumbar region.  X-rays 
revealed all structures within normal limits.  The Veteran 
was able to walk with a steady gait, with encouragement.  The 
diagnosis was back pain with residual stiffness from a fall.

VA treatment records dated in April 2001 indicate that the 
Veteran reported employment in a position that required heavy 
lifting, climbing, and other vigorous activity.  The treating 
provider stated that the Veteran was informed that such 
activity was against the medical advice of his other 
treatment providers, and such would aggravate his 
considerable musculoskeletal disabilities until he required 
narcotic pain medication.

VA treatment records dated in November 2003 indicate that 
while the Veteran was treated for abdominal pain and 
constipation, he reported chronic back pain, associated with 
a bullet that was left near his spinal column.  

VA treatment records dated in December 2003 indicate that the 
Veteran reported  headaches, back pain, left leg edema, and 
generalized achiness.  He indicated that he had been involved 
in a motor vehicle accident two weeks earlier and had been in 
constant pain since that time.  The diagnosis was chronic 
pain, with multiple factors for his exacerbation of pain, 
including the motor vehicle accident, alcohol use with 
pancreatitis, and post operative gunshot wounds.  The 
impression suggested that he may have been exaggerating his 
chronic base line pain.

Additional VA treatment records dated in December 2003 
indicate that the Veteran, in pertinent part, reported 
chronic back pain unrelieved by Demerol or Tylenol with 
codeine, but alleviated with Oxycodone.  

VA treatment records dated in August 2004 indicate that the 
Veteran reported back pain, rated at six, on a ten-point pain 
scale.  The physical therapist reported that she informed the 
Veteran that his pain was more than likely not mechanical, 
but instead related to his gunshot wounds.  

VA treatment records dated in September 2004 indicate that 
the Veteran was discharged from a physical therapy program 
for his back pain, subsequent to fifteen instances of 
treatment.  The physical therapist noted that the Veteran was 
partially able to meet some of his treatment goals, and that 
pain was the major problem.  

VA treatment records dated in March 2005 indicate that the 
Veteran reported  worsening back pain.  He described that 
such pain started in 1992, when he had been shot, sustaining 
five bullet wounds.  He used a cane in the left hand to 
ambulate, and presented with two transcutaneous electric 
nerve stimulation units on a belt, and an abdominal binder.  
His gait was stunted on the left, with choppy movements and 
listing of the heel.  He was able to walk on his heels and 
toes, with some encouragement.  Results of a magnetic 
resonance imaging (MRI) study dated in 2001 revealed minimal 
facet hypertrophy as described, without evidence of disk 
herniation or foraminal or spinal stenosis.  The treatment 
provider stated that the physical examination was not 
consistent with results of MRI testing, and appeared 
exaggerated.  

On VA examination in August 2005, as to related conditions, 
the Veteran reported  occasional back pain.  He was not 
diagnosed with a back disorder at that time.  The examiner 
opined that the Veteran's back pain was not related to his 
service-connected post operative, right inguinal hernia, but 
more likely related to his history of extensive surgery, 
subsequent to his gunshot wounds.

On VA examination in April 2007 for related conditions, the 
examiner noted the Veteran's prior medical history, to 
include gunshot wounds and subsequent surgeries and 
complications, and a fall from a roof in March 2001, with 
back injury.  The examiner stated that the Veteran 
experienced chronic pancreatitis and a retroperitoneal 
abscess that compressed the lumbosacral plexus and retained a 
bullet at the L3-4 area.  The examiner stated that weakness 
in the left lower extremity and muscle spasms were noted.  
There was no diagnosis associated with the low back.

There is no evidence of record that the Veteran's private or 
VA treatment providers related the Veteran's low back pain to 
his period of service, or his service-connected post 
operative, right inguinal hernia.  Significantly, different 
treatment providers, on numerous occasions, opined that the 
Veteran's back pain was related to his history of extensive 
surgery, subsequent to his gunshot wounds.  Also significant 
is the Veteran's own report, made during an instance of VA 
treatment in March 2005, that his back pain began subsequent 
to his gunshot wounds in 1992.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich, 104 F. 3d at 1328; Rabideau, 
2 Vet. App. at 141.  In this case, as discussed above, the 
weight of the evidence is against such finding.  Thus, 
service connection for a low back disorder, to include as 
secondary to the service-connected post operative, right 
inguinal hernia is not warranted.

The Veteran has attributed his low back pain to his service-
connected post operative, right inguinal hernia.  However, as 
a layperson, he is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain, 11 
Vet. App. at 124; Routen, 10 Vet. App. at 183; Espiritu, 2 
Vet. App. at 492.
Thus, his lay assertions are not competent or sufficient.  
Jandreau, 492 F.3d at 1372.

In sum, the weight of the credible evidence does not 
establish that the Veteran's current low back disorder is 
related to his period of service, or related to or aggravated 
by a service-connected disability.  Because there is no 
competent evidence demonstrating that the Veteran has a low 
back disorder that is related to service, or his service-
connected post operative, right inguinal hernia, service 
connection in this case on a direct basis, or on a secondary 
basis, is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
post operative, right inguinal hernia, the "benefit of the 
doubt" rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.

Compensation under 38 U.S.C. § 1151 for Residuals of Head 
Surgery

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A.    § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2008).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R.              § 3.358(b)(1), (2) (2008).

The Veteran has generally asserted by this appeal that he 
warrants compensation benefits under 38 U.S.C. § 1151 for 
residuals of head surgery manifested by headaches.  It 
appears to the Board that the argument for the Veteran's 
claim in this case is based upon the assertion that the onset 
of the Veteran's headaches occurred subsequent to VA head 
surgery.  

VA treatment records dated in October 2000 indicate that the 
Veteran had a 2.0 centimeter by 2.0 centimeter moveable non-
tender mass on the right lateral parietal area.

VA treatment records dated on January 8, 2001 indicate that 
the Veteran had an eight-year history of a scalp mass.  The 
Veteran underwent a surgical excision of the lipoma and was 
discharged in stable condition.  Subsequent to the surgical 
procedure, on January 16, 2001, edema, worse while lying 
down, was noted.  The Veteran's wound was mildly tender, 
without purulent drainage or cellulitis.  He requested, and 
was given, a refill of his pain medication at this time.

VA treatment records dated on January 25, 2001, indicate that 
the Veteran reported that he fell on ice.  Physical 
examination revealed a small laceration above the right 
eyebrow, with contusion above the laceration.  The Veteran 
was treated and appeared stable, without signs of distress, 
except for swelling at the laceration site.  

Additional treatment records dated in the days following the 
Veteran's fall indicate that he reported that he struck the 
right side of his head when he fell on the ice.  The Veteran 
denied any loss of consciousness, and reported slight 
dizziness for several hours.  He denied double vision, 
slurred speech, or unusual weakness.  He reported constant 
right-sided head discomfort and slight nausea since the fall, 
rated at six or seven, on a ten-point pain scale.  The 
diagnosis was a concussion, without loss of consciousness.

VA treatment records dated in March 2001 indicate that the 
Veteran sought care subsequent to a fall from a roof.  He 
reported that he "blacked out" and recalled lying on the 
ground.  He reported that he was treated for a concussion, 
back trauma, and a scalp laceration.  He was ambulatory, and 
exhibited a slow, halting gait with a cane.  He described 
pain to the left flank, and exhibited edema and erythema, 
without an open area of abrasion.  He reported a headache and 
tenderness at the area of the open scalp laceration.

VA record of radiographical testing of the Veteran's head, 
dated in March 2001, revealed normal results.  The lateral, 
third, and fourth ventricles were normal in size, location, 
and configuration.  No decrease or increase attenuation focus 
was noted.  No midline shift was present.

VA treatment records dated in December 2003 indicate that the 
Veteran reported headaches, without vision changes.

VA treatment records dated in December 2004 indicate that the 
Veteran reported a headache, rated at seven on a ten-point 
scale, with slow onset, affecting the frontal and occipital 
regions.  He described a lump on the back of his head, to 
which he attributed his headaches.  He reported a prior 
history of head surgery and trauma to that area.  The 
diagnosis was probable lipoma.  He was advised to consider an  
excision.

VA treatment records dated in May 2005 indicate that the 
Veteran reported occipital pain for the preceding four or 
five years, following removal of a lipoma.  He described that 
such pain increased with certain movements of the head.

In an effort to determine whether the Veteran's headaches, 
claimed as residuals, head surgery, were due to any 
deficiency in VA hospital care, medical or surgical 
treatment, or examination, VA obtained an opinion in April 
2007 addressing this question.  

A VA examination report dated in April 2007, shows that the 
Veteran reported right occipital headaches since 2001.  He 
described his pain as aching or throbbing, and reported that 
such pain would occur weekly and would last throughout the 
day.  He added that the pain would radiate down the back of 
his neck, on the right side.  The examiner noted the 
Veteran's medical history, to include asymptomatic lipoma 
removal, gunshot wounds with resulting complications, complex 
mental illness manifested by antisocial behavior and 
polysubstance abuse, hypertension, and gastroesophageal 
reflux disease.  

Physical examination revealed a non-tender scalp at the 
occiput, where the Veteran reported his lipoma removal.  No 
palpable scar or tenderness was noted.  The examiner noted 
that the Veteran did not have aura, and his only associated 
symptom was "little stars or sparkles" in central vision.  
The examiner stated that the incision site of the lipoma 
removal healed uneventfully; however, the Veteran developed 
pain that required prescription medication in the days 
following the excision.  The Veteran reported that his pain 
had remitted to a limited extent over the intervening years, 
and that some days he would only take his pain medication 
once or twice.  The diagnosis included a number of related 
conditions, including tension headaches and pain 
magnification, both secondary to depression and narcotic 
dependence.

In an addendum dated in June 2008, the examiner that 
conducted the April 2007 VA examination detailed above stated 
that the reported pain reported at surgical sites was a 
manifestation of the Veteran's psychiatric disorder.  The 
examiner stated that such pain and discomfort were not only 
magnified by the Veteran's depression, but also by his almost 
daily use of narcotics.  The examiner stated that such daily 
use of narcotics suppresses the Veteran's endorphin system 
for pain relief, leaving him unprotected from pain once the 
narcotic would wear off.

In this case, the Veteran's residuals of head surgery 
manifested by headaches, have been determined not to be the 
result of VA error or negligence.  There is no medical 
evidence of record that supports the conclusion that the VA 
head surgery, or VA hospital care, medical treatment, or 
examination, resulted in headaches.  The medical evidence of 
record indicates that, outside of mild tenderness and edema 
noted approximately one week following the surgical 
procedure, the Veteran's excision of the lipoma, and recovery 
there from, was uneventful.  

The Board finds probative the April 2007 and June 2008 
opinions of the VA examiner.  These opinions are considered 
probative as they were definitive and supported by detailed 
rationale.  Accordingly, the opinions are found to carry 
significant weight.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The veteran has not provided any competent 
medical evidence to rebut the opinions against the claim or 
otherwise diminish their probative weight.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995).

Significantly, record of the Veteran's first reports of 
headaches are dated after his January 25, 2001 fall on ice.  
As discussed above, at the time of the treatment sought after 
the Veteran's fall on ice, he reported constant head 
discomfort and was diagnosed with a concussion.  Also 
significant is the instance of treatment in March 2001, 
subsequent to another fall.  At that time, the Veteran 
reported that he "blacked out", was treated for a 
concussion, and complained of headaches.  

38 U.S.C.A. § 1151(a) requires that even if it is found that 
VA hospital care, surgical or medical treatment, or 
examination resulted in a disability, there must be a finding 
that such treatment was careless, negligent, lacked proper 
skill, or involved an error in judgment, or an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  There is 
no medical evidence of record that supports the conclusion 
that the VA treatment received by the Veteran for his 
excision of lipoma was careless, negligent, lacked proper 
skill, or involved an error in judgment, or an event that was 
not reasonably foreseeable, nor has the Veteran asserted as 
such. 

The Veteran has attributed his headaches, claimed as 
residuals of head surgery, to a deficiency in VA hospital 
care, surgical or medical treatment, or examination.  
However, as a layperson, he is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain, 11 Vet. App. at 124; Routen, 10 Vet. 
App. at 183; Espiritu, 2 Vet. App. at 492.  Thus, his lay 
assertions are not competent or sufficient.  Jandreau, 492 
F.3d at 1372.

The Board has considered the Veteran's contentions that VA 
treatment resulted in residuals, head surgery, specifically 
headaches, however, as the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.


ORDER

An initial compensable disability rating for service-
connected post operative, right inguinal hernia, is denied.

An initial disability rating in excess of 10 percent for 
service-connected tender scar associated with post operative, 
right inguinal hernia, is denied.

Service connection for post operative umbilical hernia 
associated with service-connected post operative, right 
inguinal hernia, is denied.

Service connection for a penile disorder is denied.

Service connection for erectile dysfunction, to include as 
secondary to service-connected post operative, right inguinal 
hernia, is denied.

Service connection for a low back disorder, to include as 
secondary to  service-connected post operative, right 
inguinal hernia, is denied.

Compensation under 38 U.S.C. § 1151 for residuals of head 
surgery is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


